DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walser et al (US PUB. 20190170415, herein Walser).

	Regarding claims 1 and 13, Walser teaches A refrigeration system/method comprising: 
a refrigeration circuit comprising a compression device (0022), a heat rejecting heat exchanger, an expansion device (0025 “the heat exchanger 62 receives liquid refrigerant (which may be expanded by an expansion device”), and a heat absorbing heat exchanger (0020 “the heat exchangers 28 and 30 may implement a thermal cycle in which the refrigerant undergoes phase changes and/or temperature changes as it flows through the heat exchangers 28 and 30 to produce heated and/or cooled air”); 
one or more sensors configured to measure a pressure associated with the heat rejecting heat exchanger (0035 “pressure values sensed by a pressure sensor”, 0020)
and a controller configured to compare the pressure measured by the one or more sensors to a predicted pressure (0005 “controller is configured to determine… subsequent time associated with the pressure falling below a threshold value”, 0014 “when the pressure in a portion of the refrigeration circuit falls below a threshold pressure value” threshold pressure value corresponds to predicted pressure), and to control the expansion device on the basis of the comparison (0035 “Based partly on pressure values sensed by a pressure sensor, the control panel 82 determines how long the compressor 74 is operated with the expansion valve 78 closed to drive the refrigerant into the outdoor portion of the refrigeration circuit”). 

Regarding claim 2, Walser teaches A refrigeration system as claimed in claim 1.
Walser further teaches wherein the controller is configured to continuously compare the measured pressure to the predicted pressure (0005 0014 0040 0050).

Regarding claim 9, Walser teaches a refrigeration system as claimed in claim 1.
Walser further teaches wherein the expansion device comprises an expansion valve, and wherein the controller is configured to control a degree of opening of the expansion valve on the basis of the comparison (0060). 

Regarding clam 14, Walser teaches a method as claimed in claim 13.
Walser further teaches further comprising at least one of continuously and periodically measuring the pressure (0005).

Regarding claim 15, Walser teaches A method as claimed in claim 13, further comprising at least one of continuously and periodically comparing the measured pressure to the predicted pressure (0005 0014 0040 0050).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walser et al (US PUB. 20190170415, herein Walser) in view of Lin et al (US PUB. 20170234561, herein Lin).

	Regarding claim 3, Walser teaches A refrigeration system as claimed in claim 1.
Walser further teaches wherein the controller is configured to [periodically] compare the measured pressure to the predicted pressure (0005, 0014 0040 0050). 
Walser does not teach periodically. 
Lin teaches controller is configured to periodically compare the measured pressure to the predicted pressure (0049 “steady-state module 260 may include one or more timers 261 for determining whether parameters, averages of monitored parameter values, etc. have been monitored for predetermined periods of time.”, 0033). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the continuous measuring techniques of Walser for pressure measuring with the periodical measuring techniques of Lin since Lin teaches a means for ensuring part reliability and improving efficiency of the system (0008). 

Claim(s) 4-5, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walser et al (US PUB. 20190170415, herein Walser) in view of Takenaka et al (US PUB. 20170370627, herein Takenaka)

Regarding claim 4, Walser teaches A refrigeration system as claimed in claim 1. 
Walser does not teach wherein the controller is configured to continuously calculate the predicted pressure using one or more measured parameters.
Takenaka teaches wherein the controller is configured to continuously calculate the predicted pressure using one or more measured parameters (0135 “if the low-pressure-side pressure is lower than “saturation pressure calculated from outside air temperature −x2” (pressure threshold)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the threshold pressure value teachings of Walser with the calculating of threshold pressure values since Takenaka teaches a means for determining if frosting is taking place and performing operations to prevent it in a more efficient manner (0010, 0013).  

Regarding claim 5, Walser and Takenaka teach A refrigeration system as claimed in claim 4.
Takenaka further teaches wherein the one or more measured parameters comprise at least one of (i) an outdoor air temperature (0135); (ii) a temperature associated with the heat absorbing heat exchanger; (iii) a capacity of the compression device; (iv) an area associated Nith the heat rejecting heat exchanger; (v) a pressure ratio associated with the refrigeration circuit; and (vi) a fan speed associated with the refrigeration circuit.

Regarding claim 7, Walser and Takenaka teach A refrigeration system as claimed in claim 4.
Takenaka further teaches wherein the one or more measured parameters comprise at least one of (i) an outdoor air temperature (0135); (ii) a temperature associated with the heat absorbing heat exchanger, (iii) a capacity of the compression device; (iv) an area associated with the heat rejecting heat exchanger; (v) a pressure ratio associated with the refrigeration circuit: and (vi) a fan speed associated with the refrigeration circuit.

Regarding claim 16, Walser teaches A method as claimed in claim 13.
Walser further teaches further comprising: at least one of continuously and periodically measuring one or more parameters (0005).
Walser does not teach and at least one of continuously and periodically calculating the predicted pressure based on the one or more parameters.
Takenaka does teach and at least one of continuously and periodically calculating the predicted pressure based on the one or more parameter (0135 “if the low-pressure-side pressure is lower than “saturation pressure calculated from outside air temperature −x2” (pressure threshold)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the threshold pressure value teachings of Walser with the calculating of threshold pressure values since Takenaka teaches a means for determining if frosting is taking place and performing operations to prevent it in a more efficient manner (0010, 0013).  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walser et al (US PUB. 20190170415, herein Walser) in view of Takenaka et al (US PUB. 20170370627, herein Takenaka) in further view of Lin et al (US PUB. 20170234561, herein Lin).

Regarding claim 6, Walser teaches A refrigeration system as claimed in claim 1.
Walser does not teach wherein the controller is configured to periodically calculate the predicted pressure using one or more measured parameters.
Takenaka teaches wherein the controller is configured to [periodically] calculate the predicted pressure using one or more measured parameters (0135 “if the low-pressure-side pressure is lower than “saturation pressure calculated from outside air temperature −x2” (pressure threshold)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the threshold pressure value teachings of Walser with the calculating of threshold pressure values since Takenaka teaches a means for determining if frosting is taking place and performing operations to prevent it in a more efficient manner (0010, 0013).  
Walser and Takenaka do not teach periodically. 
Lin teaches configured to periodically (0049 “steady-state module 260 may include one or more timers 261 for determining whether parameters, averages of monitored parameter values, etc. have been monitored for predetermined periods of time.”, 0033) calculate the predicted pressure (taught by Takenaka)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the continuous measuring techniques of Walser for pressure measuring and the teachings of Takenaka with the periodical measuring techniques of Lin since Lin teaches a means for ensuring part reliability and improving efficiency of the system (0008).
Claim(s) 8, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walser et al (US PUB. 20190170415, herein Walser) in view of Perez et al (US PUB. 20140020417, herein Perez). 

Regarding claim 8, Walser teaches A refrigeration system as claimed in claim 1. 
Walser does not teach wherein the predicted pressure is a maximum predicted pressure of a refrigerant fluid absent a slug flow phenomenon.
Perez teaches wherein the predicted pressure is a maximum predicted pressure of a refrigerant fluid absent a slug flow phenomenon (0005 “second stress operation may include determining if a pressure of the refrigerant in the air conditioner is greater than a predetermined maximum pressure less than approximately ten seconds after startup of one or more compressors of the air conditioner and/or restricting operation of the compressor(s) if the pressure of the refrigerant is determined to exceed the predetermined maximum pressure. Slugging inhibition operation(s) may be performed”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the continuous measuring techniques of Walser for pressure measuring with the stress operations of the air conditioning system of Perez since Perez teaches that allowing stress operations to occur according to Perez’s teachings allows for air conditioning areas according to user’s comfort while inhibiting mechanical failure of the air conditioning system (0034). 

Regarding claims 10 and 17, Walser teaches A refrigeration system as claimed in claim 9. 
Walser does not teach wherein the controller is configured to control the expansion device on the basis of the comparison by temporarily increasing the degree of opening of the expansion valve when the measured pressure is greater than or equal to the predicted pressure.
Perez teaches wherein the controller is configured to control the expansion device on the basis of the comparison by temporarily increasing the degree of opening of the expansion valve when the measured pressure is greater than or equal to the predicted pressure (0005 “if the pressure of the refrigerant is determined to exceed the predetermined maximum pressure. Slugging inhibition operation(s) may be performed. Slugging inhibition operation(s) may include at least one of:…adjusting an amount of refrigerant allowed to pass through the thermal expansion valve of the air conditioner”, 0060). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the continuous measuring techniques of Walser for pressure measuring with the stress operations of the air conditioning system of Perez since Perez teaches that allowing stress operations to occur according to Perez’s teachings allows for air conditioning areas according to user’s comfort while inhibiting mechanical failure of the air conditioning system (0034).

Claim(s) 11-12, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walser et al (US PUB. 20190170415, herein Walser) in view of Perez et al (US PUB. 20140020417, herein Perez) in further view of Jekimow et al (US PUB. 20130111929, herein Jekimow). 

Regarding claims 11 and 18, Walser and Perez teach A refrigeration system as claimed in claim 10.
Walser and Perez do not teach wherein the controller is configured to temporarily increase the degree of opening of the expansion valve by a factor of around (i) > 1.5; (ii) > 2; (iii) > 2.5. (iv) > 3; (v) > 3.5, or (vi) > 4.
Jekimow teaches wherein the controller is configured to temporarily increase the degree of opening of the expansion valve by a factor of around (i) > 1.5; (ii) > 2; (iii) > 2.5. (iv) > 3; (v) > 3.5, or (vi) > 4 (0083 “overall Kv value or overall mass flow present at the evaporator 110 at the fluid inlet 106 is therefore 1.8 m.sup.3/h”, 0075 “The diagram in FIG. 2 shows the Kv value patterns of the expansion valve 103 and throttle 105 and the overall throughflow quantity at the fluid inlet 106 of the evaporator 110, which corresponds to the sum of the throughflow quantities or Kv values of the first line 101 (expansion valve 103) and the second line 102 (throttle 105).”, fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the continuous measuring techniques of Walser for pressure measuring and the teachings of Perez with the expansion valve control teachings of Jekimow since Jekimow teaches a means for using smaller, more economical and more robust (electric) expansion valves can be used, thereby also reducing the risk of failure due to the simple technical structure (0053). 

Regarding claims 12 and 19, Walser and Perez teach A refrigeration system as claimed in claim 10.
Walser and Perez does not teach wherein the controller is configured to temporarily increase the degree of opening of the expansion valve for a time period of around (i) 1-10 s. (ii) 10-20 s. (iii) 20-30 s, (iv) 30-40 s; (v) 40-50 s; (vi) 50-60 s. or (vii) > 60s.
Jekimow teaches wherein the controller is configured to temporarily increase the degree of opening of the expansion valve for a time period of around (i) 1-10 s. (ii) 10-20 s. (iii) 20-30 s, (iv) 30-40 s; (v) 40-50 s; (vi) 50-60 s. or (vii) > 60s (fig. 2, 0077). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the continuous measuring techniques of Walser for pressure measuring and the teachings of Perez with the expansion valve control teachings of Jekimow since Jekimow teaches a means for using smaller, more economical and more robust (electric) expansion valves can be used, thereby also reducing the risk of failure due to the simple technical structure (0053).

Relevant Prior Art
	de Larminat et al (US PUB. 20150308723) has been deemed relevant prior art since the reference teaches a means for controlling fluid pressure of an HVAC system. 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116